McCooe, J.P.
(dissenting). I respectfully dissent.
*116A rent-stabilized tenant who moves to another apartment in the same building to become the superintendent reverts to rent-stabilized status when his employment is terminated for the reasons stated in my dissenting opinion in Mohr v Gomez (173 Misc 2d 553 [App Term, 1st Dept 1997, McCooe, J., dissenting]). The fact that the lease was in his wife’s name is of no consequence since they were living together hereby acquiring successor rights.
Davis and Schoenfeld, JJ. concur; McCooe, J.E, dissents in a separate memorandum.